Name: Commission Regulation (EC) No 1131/98 of 29 May 1998 applying a special intervention measure for maize and sorghum at the end of the 1997/98 marketing year
 Type: Regulation
 Subject Matter: trade policy;  plant product;  agricultural structures and production;  prices
 Date Published: nan

 EN Official Journal of the European Communities 30. 5. 98L 157/96 COMMISSION REGULATION (EC) No 1131/98 of 29 May 1998 applying a special intervention measure for maize and sorghum at the end of the 1997/98 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 6 thereof, Whereas the intervention period for maize and sorghum ends on 30 April in the south and 31 May in the north; whereas this situation, in view of uncertainties as regards outlets, is likely to encourage operators to offer substantial quantities of maize and sorghum for intervention at the end of May in the north, although certain market outlets may be found after the end of the intervention period; whereas this situation may be remedied by allowing buying in of those cereals until 15 August 1998; Whereas the conditions for the buying in of cereals are laid down in the Commission Regulation (EEC) No 689/ 92 of 19 March 1992 fixing the procedure and conditions for the taking over of cereals by intervention agencies (3), as last amended by Regulation (EC) No 23/98 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 1. In accordance with Article 6 of Regulation (EEC) No 1766/92, the intervention agencies of the Member States other than Italy, Spain, Greece and Portugal shall buy in quantities of maize and sorghum offered to them between 1 June and 15 August 1998. 2. The price to be paid shall be the intervention price provided for in Article 3(3) of Regulation (EEC) No 1766/ 92. 3. Buying in shall be carried out in accordance with Regulation (EEC) No 689/92. Notwithstanding the third subparagraph of Article 3(3) of Regulation (EEC) No 689/92, the final delivery of the quantities offered for intervention pursuant to this Regu- lation must be made by 15 September 1998 at the latest. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 74, 20. 3. 1992, p. 18. (4) OJ L 4, 8. 1. 1998, p. 48.